DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions – Retained for the Record and Corrected
Applicant’s election without traverse of Group 1, claims 1-9 and 17-22, and SEQ ID NO:32 as the elected species in the reply filed on 8/7/2018 is acknowledged.
Claims 10-16 and 23-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/7/2018.
SEQ ID NO:32 was searched and was previously rejected, see 5/12/2020 Non-final Office action.  For the sake of compact prosecution, the search also was extended to additional species, which also were rejected.
Claims 3, 17-20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species there being no allowable generic or linking claim. See MPEP 803.02 III A.

Priority
The instant application, filed 06/15/2016 is a national stage entry of PCT/EP14/79278, International Filing Date: 12/23/2014, which claims foreign priority to 14305548.1, filed 04/14/2014 and which claims foreign priority to 13306847.8, filed 12/23/2013.

Information Disclosure Statement
The Examiner has considered the readable NPL Cite 2 Stamnaes reference provided 10/8/2020, and as requested provides a signed and dated copy of the 11/29/18 Information Disclosure Statement that had cited it herewith.

Claim Rejections - 35 USC § 101
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 10/8/20, and amendments with respect to the 35 U.S.C. 101 rejection of claims 1, 4, 6-8 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1, 4, 6-8 has been withdrawn. 

Claim Rejections - 35 USC § 102
Applicant’s arguments, see page 6, filed 10/8/20, and amendments with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1, 4, 6-8 as anticipated by Salanoubat have been fully considered and are persuasive.  This 35 U.S.C. 102(a)(1) rejection of claims 1, 4, 6-8 has been withdrawn.
Applicant’s arguments, see page 6, filed 10/8/20, and amendments with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1, 4, 5 as anticipated by Jones have been fully considered and are persuasive.  This 35 U.S.C. 102(a)(1) rejection of claims 1, 4, 5 has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0027999, Rosen et al., published 2/6/2003 (Rosen).
Claim 1 as amended 10/8/2020 is directed to a substrate for transglutaminase comprising a peptide having (interpreted as comprising) the amino acid sequence selected from the group consisting of SEQ ID NOs:30-33, wherein the substrate is bound to a first molecule selected from the group consisting of an antibody, a domain antibody, a nanobody and an antigen-binding portion of an antibody. The “having” after “comprising a peptide” in claim 1 is interpreted as “comprising” and therefore the peptide can be longer than the sequences corresponding to SEQ ID NOs:30-33.  A “peptide” is not defined by size in the specification so the ordinary and customary size of 50 amino acids in length is applied.  The amendments to claim 1 not only incorporate limitations of claims 4 and 5, and also 6, the latter previously depending directly from claim 1, not via claims 4 and 5. The Examiner notes that as such instant claim 1 includes limitations of claims 4 and 5 with claim 6, and that the combined limitations now in claim 1 had not been previously searched in such combined arrangement, i.e., that being bound to the listed antibody/nanobody limitations had not also required the peptide comprising amino acid sequence selected from the group consisting of SEQ ID NOs:30-33.  The claim amendments also expand the scope of the peptide, this no longer defined as having from 5 to 15 amino acids.  Collectively these amendments narrow and broaden claim 1 in different ways.  This has necessitated a new search and examination. 

Rosen, Abstract, teaches protein, polypeptide and polypeptide fragment sequences related to human secreted proteins, Abstract, claims 11, 12. Rosen lists numerous polypeptides, however specifically teaches a short list of 4 polypeptide embodiments including the peptide of SEQ ID NO:358, PYDEEIITVKKYEAQRPTINCPIINVEFKLDLSL, in para. 429, and in the same paragraph explicitly teaches that “Antibodies that bind polypeptides of the invention are also encompassed by the invention,” clearly teaching and directly suggesting that an antibody that binds to the SEQ ID NO:358 peptide is envisioned and is encompassed by the invention. The Examiner notes that of the other 3 polypeptide sequences specifically shown in para. 429, SEQ ID NO:357 also comprises YEAQR, however it is longer than 50 amino acids in length so although a related polypeptide is not considered a peptide.
The peptide corresponding to SEQ ID NO:358, PYDEEIITVKKYEAQRPTINCPIINVEFKLDLSL, comprises claimed SEQ ID NO:31, emphasized in bold, so meets the peptide requirement of claim 1, this inherently comprising or being a substrate for transglutaminase given it comprises one of the claimed sequences of claim 1.   See MPEP 2112.
Because Rosen also teaches antibodies that bind to such sequences, in the same paragraph as specifically teaching the embodiment of SEQ ID NO:358, one skilled in the art would have understood Rosen’s teachings and suggestions to include preparing an antibody that binds SEQ ID NO:358, and in doing so to form a bond there between, meeting that the substrate is bound to an antibody first molecule. There would have been a reasonable expectation of success in doing so given the routine preparation of antibodies to proteins and peptides.
Given the specificity and proximity of these teachings in paragraph 429, Rosen’s teachings and suggestions include binding an antibody to the peptide of SEQ ID NO:358, so claim 1 would have been obvious.

s 7-9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0027999, Rosen et al., published 2/6/2003 (Rosen), as applied to claim 1 above, as evidenced by EP Patent Publication No. 0 322 094, Ballance et al., published 6/28/1987.
Rosen is applied to claim 1 above.
Claim 7 is directed to a conjugated compound comprising claim 1’s substrate for transglutaminase, interpreted to necessarily include the bound first molecule, covalently bound to a second molecule comprising at least an alkylamine or a lysine residue. There is no requirement in claim 7 that the alkylamine or lysine residue are involved in such covalent bonding, or for other reactions or purposes, only that they are present.
Claim 8 depends from claim 7 and provides a list of types of second molecules including a protein.
Rosen, paragraph 989, teaches that polypeptides of the invention can be fused to heterologous polypeptide sequences including domains of IgA, IgE, IgG and IgM, these being types of antibodies, and specifically teaches “In a preferred embodiment, polypeptides and/or antibodies of the present invention (including fragments or variants thereof) are fused with the mature form of human serum albumin (i.e., amino acids 1-585 of human serum albumin as shown in FIGS. 1 and 2 of EP Patent 0 322 094) which is herein incorporated by reference in its entirety.” Paragraph 990 suggests advantages of such fusion proteins, including facilitating purification and increasing half-life in vivo.

    PNG
    media_image1.png
    916
    688
    media_image1.png
    Greyscale


Given this specific teaching of Rosen to fuse, indicating a covalent bond absent objective evidence to the contrary, polypeptides and antibodies with human serum albumin, which is a protein that comprises multiple lysines, Rosen makes obvious both claims 7 and 8.

Rosen teaches combining peptides such as SEQ ID NO:358 combined with antibodies, as in paras. 429, 989 and 990, and in para. 432 lists among other conditions cancer as among biological activities with which to use the polypeptides under this section, which include SEQ ID NO:358 and antibodies bound thereto.
Rosen paragraph 1002 teaches that “antibodies of the present invention may be recombinantly fused or conjugated to molecules useful as labels in detection assays and effector molecules such as heterologous polypeptides, drugs, radionuclides, or toxins. See, e.g., PCT publications WO 92/08495; WO 91/14438; WO 89/12624; U.S. Pat. No. 5,314,995; and EP 396,387” (bold emphases added). 
Based on such teachings, and including the previously cited paragraphs of Rosen pertaining to SEQ ID NO:358 and antibodies, one skilled in the art would understand that Rosen’s teachings include fusing or conjugating, so covalently binding, an antibody that binds to SEQ ID NO:358 to a drug, such as but not limited to treat or to evaluate treatment of a cancer of interest related to the peptide.  There would have been a reasonable expectation of success given the technologies taught and referred to in Rosen in the above-noted paragraphs.
Accordingly, claim 8 would have been obvious.
Claim 9 depends from claim 7 wherein the first molecule is an antibody and the second molecule is a drug. Rosen clearly teaches the first molecule of instant claim 1, that binding to peptides such as SEQ ID NO:358, is an antibody, see paragraph 429, and per paragraph 1002 additionally teaches that the antibodies may be fused or conjugated to drugs, rendering obvious claim 9. There would have been a reasonable expectation of success given the technologies taught and referred to in Rosen in the above-noted paragraphs.
Claim 30 depends from claim 9 and requires that the second molecule is a cytotoxic drug. Because Rosen includes “toxins” in its list of effector molecules which may be fused or conjugated to antibodies of the invention in paragraph 1002, and a “toxin” in this sense, to be used therapeutically, is a cytotoxic drug absent objective evidence to the contrary, Rosen also makes obvious claim 30.

Response to Arguments
Applicant’s arguments, see page 7, filed 10/8/20, and claim amendments with respect to the rejection(s) of claim(s) 1, 4, 5, 7-9 and 30 under 35 USC 103 over Hallbrink have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rosen, applied above.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925 and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday through Friday between the hours of 9:00 AM and 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J. F./
Examiner, Art Unit 1658

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658